Citation Nr: 0534865	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire
 

THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to the service-connected 
type II diabetes mellitus (DM).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected type II DM.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949, from September 1950 to July 1951, and from June 1966 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In the January 2003 decision, the RO denied the claim of 
entitlement to service connection for CAD and the RO denied 
the claim of entitlement to service connection for high blood 
pressure, both of which were claimed as secondary to the 
service connected type-II DM.  

The veteran presented personal testimony at an RO hearing 
before a Decision Review Officer in December 2003.  In August 
2004, the veteran presented personal testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
The transcript from the RO hearing and the transcript of the 
video conference hearing are of record.  

This case was previously before the Board.  In January 2005, 
the Board remanded the issues for further development.  A 
review of the claims file indicates that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  
2.  The record does not contain a competent medical opinion 
showing that CAD is proximately due to, or aggravated by the 
service-connected type II DM.  
	
3.  The record does not contain a competent medical opinion 
showing that hypertension is proximately due to, or 
aggravated by the service-connected type II DM.  


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by service, and is 
not proximately due to or aggravated by the service-connected 
type II DM.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

2.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to or aggravated by the 
service-connected type II DM.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA as it applies to 
each issue on appeal in correspondence dated in September 
2002, November 2002, and March 2005, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  He 
has informed the RO where he has received his treatment for 
his disabilities and all pertinent treatment reports for the 
period of time at issue have been obtained and associated 
with the evidence.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records were silent for a diagnosis of 
CAD (CAD).  The records did not show that the veteran 
developed a disability related to high blood pressure.  

The post-service medical records reported that the veteran 
was hospitalized at Bon Secours Hospital in December 1980.  
The medical history showed that the veteran was treated for 
low blood sugar with a special diet a few years earlier.  The 
impression was acute myocardial infarction.  

A June 1997 Cardiac Catheterization and Angiography Report 
noted that the veteran had a history of DM, hypertension, 
hyper-cholesterolemia, CAD, status post percutaneous 
transluminal coronary angioplasty(PTCA).  An opinion 
regarding the cause of CAD was not provided.  

The October 1997 examination signed by S.C., M.D., F.A.C.C. 
at Holy Family Hospital and Medical Center also showed that 
the veteran had a history of CAD.  No medical opinion was 
offered regarding the etiology of CAD.  

In October 1997, the veteran was hospitalized at the St. 
Elizabeth's Medical Center where he underwent a coronary 
artery bypass graft procedure times six.  A medical opinion 
regarding medical causation for CAD and hypertension was not 
provided.  

Additional private medical records dated  in 2001 do not 
include opinions regarding the etiology of CAD or 
hypertension.  

On VA examination, dated in June 2002, the veteran was 
evaluated for DM.  The medical history included a history of 
adult onset-DM for approximately 10 years prior to the 
examination, with no episodes of ketoacidosis or 
hypoglycemia, and he was never hospitalized for blood sugar.  
At the time of the examination, he did not take hypoglycemics 
or insulin.  His only activity restriction not to life heavy 
weights due to his heart disease.  The veteran's medical 
history was also significant for myocardial infarction in 
1980 and status post coronary artery bypass graft, 
approximately four years prior to the examination.  A history 
of hypertension was also noted.  The diagnosis was adult-
onset DM, by history, controlled with diet; CAD, status post 
myocardial infarction, status post coronary artery bypass 
graft decreased left ventricular ejection fraction; and 
hypertension.  

In June 2002, the claim of entitlement to service connection 
for type II DM, due to herbicide exposure, was granted and a 
10 percent evaluation was assigned, effective May 2001.  

In a medical statement dated in July 2002, S.C., M.D., 
F.A.C.C. noted that with the exception of being on a 
restricted diet, the veteran was not receiving any treatment 
for DM.  The physician noted that the veteran's blood sugar 
was normal and expressed that he was unable to state with 
certainty whether DM was causing the CAD.  He noted that the 
veteran felt that all of his medical problems were related to 
the DM.

In an October 2002 statement, the veteran maintained that 
since 1980, he received treatment for high blood pressure and 
CAD, which required medication and a program of exercise and 
diet.  The veteran indicated that according to his research, 
diabetes was considered a major contributor to health 
problems such as CAD and high blood pressure.  

The VA examination, dated in December 2002, showed that the 
veteran had a medical history significant for DM which was 
diagnosed within a year prior to the examination; CAD, status 
post heart attack in 1980; and hypertension.  Following the 
examination, the diagnoses included DM, followed privately, 
and diet controlled; CAD, asymptomatic, status posts 
angioplasties times two, cardiac bypass, status post 
myocardial infarction, on a beta blocker and aspirin; and 
hypertension, stable.  A medical opinion regarding the cause 
of CAD and hypertension was not rendered.  

In a July 2003 medical statement S. C., M.D., F.A.C.C. opined 
that as a result of the severity of the diabetes, it was 
possible that the CAD developed as a result of the underlying 
glucose intolerance.  A medical opinion regarding 
hypertension and any possible relationship with DM was not 
provided.  

In December 2003, the veteran presented personal testimony at 
an RO hearing before a Decision Review Officer.  A 
significant portion of the veteran's testimony pertained to 
the service-connected type II DM and the onset of the 
diabetic condition.  His argument during testimony was that, 
according to his research, CAD and high blood pressure were 
considered symptoms of DM, and because he was treated for CAD 
and high blood pressure, he believed that the conditions 
developed as a result of his service-connected DM.  

On VA examination, dated in January 2004, the examiner 
summarized the veteran's medical history in great detail.  In 
noting the veteran's medical history, the VA examiner 
disagreed with the July 2003 opinion rendered by Dr. S.C.  
The basis for the VA examiner's disagreement was that in the 
July 2003 opinion the word "possible" was used, and Dr. 
S.C. failed to indicate the probability in which CAD 
developed as a result of the underlying glucose intolerance.  
The examiner's conclusion was that there was no indication in 
the veteran's medical records that his mild diabetic 
condition had any bearing on the development of CAD, since 
the CAD developed prior to any question of diabetes.  It was 
further noted that because the veteran had his first 
myocardial infarction in 1980, he obviously developed CAD 
prior to that time.  The examiner concluded by stating that 
the earliest known date that any reference to diabetes could 
be made was in the year 1997.  The examiner reiterated that 
the veteran's fasting blood sugars were essentially 
borderline.  Lastly, the examiner opined that the veteran's 
DM was not the type that would influence the development of 
CAD.  

In an April 2004 statement, the veteran maintained that 
evidence was overlooked in determining the onset of the 
service-connected DM.  The veteran set forth a detailed 
historical statement pertaining to his claims and the 
evidence considered by the RO.  In his statement, he insisted 
that there was a question as to whether hypertension was 
diagnosed prior to the onset of diabetes.  

The veteran presented personal testimony in August 2004 
during a video-conference hearing before the undersigned 
Veterans Law Judge.  A significant portion of the hearing 
transcript related to arguments and contentions that were 
already advanced by the veteran on appeal.  He reiterated 
that service-connection was established for DM, and he 
indicated that based on his research, he met the criteria for 
entitlement to secondary service-connection.  In mentioning 
the medical opinion of Dr. S.C., he testified that while the 
medical doctor stated that he was unable to state that type 
II DM caused CAD, the medical doctor did not in fact state 
that the DM did not cause CAD.  With respect to the January 
2004 VA examination, the veteran testified that the 
examiner's opinion was in conflict with "the high majority 
of medical community studies."  He concluded his testimony 
by testifying that he has taken medication for hypertension 
since 1980 and that the medication resulted in normal blood 
pressure readings.  

The additional medical records from Dr. S.C. dated through 
December 2004, showed treatment for various medical 
conditions, and the findings of various tests and laboratory 
reports.  The records also showed reports of blood pressure 
readings.  These records did not provide a medical opinion 
regarding the causation of CAD or hypertension.  

On VA examination dated in May 2005, the same VA examiner 
that examined the veteran in January 2004 documented that the 
claims file was reviewed and summarized the veteran's medical 
history in detail.  Following the evaluation, the examiner 
stated that there was no indication that the veteran was 
treated for a cardiac disease while in service.  The 
diagnosis was type II DM, relatively mild, managed my diet 
and oral medication; CAD and atherosclerotic valvular heart 
disease; and essential hypertension, of a long duration.  The 
physician opined that CAD was not aggravated by the service-
connected mild type II DM.  There was insufficient evidence 
to conclude that the veteran developed DM prior to the 1990s, 
or that the DM reached the severity to cause or affect his 
ongoing CAD by the mid-1990s.  It was noted that the veteran 
began the oral medication for his diabetic condition in 2002, 
and he maintained nontoxic blood levels until that time 
period.  

The veteran's July 2005 statement in support of the claims 
reiterated his previous arguments and contentions regarding 
entitlement to secondary service-connection for CAD and 
hypertension.  

Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A disability which is proximately due to or the result of, a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2005).  
When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  



Analysis

In June 2002, the claim of entitlement to service connection 
for type II DM, due to herbicide exposure, was granted and a 
10 percent evaluation was assigned, effective May 2001.  

At the outset, the Board notes that the veteran is not 
claiming entitlement to service connection on a direct basis 
for CAD or hypertension.  

The veteran only contends that he is entitled to service 
connection for the claimed disabilities on a secondary basis.  
The veteran's primary argument with regard to entitlement to 
service connection for CAD is that the service-connected type 
II DM caused the CAD, despite the fact that the medical 
evidence indicates that the CAD existed prior to DM, and he 
disagrees with any argument that CAD was in existence prior 
to the onset of type II DM.  

In this regard, the veteran further argues that type II DM 
had its onset in service, and the symptoms did not manifest 
until many years later; therefore, CAD was not in existence 
prior to the type II DM.  

The Board points out that the veteran's contentions regarding 
the onset of DM is not outcome determinative in his claim for 
secondary service-connection for CAD.  The determinative 
issue in the veteran's case is whether the medical evidence 
contains a competent medical opinion linking the nonservice-
connected CAD to the service-connected type II DM.  "Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by [the] Court."  Hyder v. Derwinski, 
1 Vet.App. 221, 225 (1991).  

The post-service medical evidence of record showed that in 
July 2002, Dr. S.C. opined that he was unable to state that 
type II DM caused CAD.  In July 2003, the same physician 
stated that as a result of type II DM, it was "possible" 
that the CAD was developed as a result of the underlying 
glucose intolerance.  

In January 2004, a VA examiner opined that the service-
connected type II DM was not the type of diabetic condition 
that would influence the development of CAD.  In May 2005, 
the same VA examiner opined that it was not likely that the 
veteran's CAD was aggravated by the service-connected type II 
DM.  

In weighing the medical opinions, the Board gives weight to 
the July 2002, January 2004, and May 2005 medical opinions 
that conclude that there is no relationship between the 
nonservice-connected CAD to the service-connected type II DM.  
The July 2003 non-VA opinion, which indicated that there was 
"possibly" some relationship between the CAD and the 
service-connected type II DM.  38 C.F.R. § 3.102 provides a 
definition of reasonable doubt.   By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  The July 2003 
opinion indicates a possible relationship.  This is 
speculation, and cannot be given the same weight as the 
majority of opinions which conclude that there is no 
relationship.

In the veteran's case, the Board accords more probative value 
to the January 2004 and May 2005 examinations and medical 
opinions, since in contrast to the July 2003 opinion, the 
claims file was reviewed and the examiner offered a rationale 
for the opinion expressed.  Whereas in the July 2002 and July 
2003 medical opinions, the examiner did not document that a 
review of the claims file took place, and in July 2003 there 
was absolutely no rationale for the opinion expressed.  

With respect to the claim of entitlement to service 
connection for hypertension, the veteran primarily argues 
that while the medical evidence and the RO findings noted 
that the hypertension was diagnosed prior to the onset of DM, 
the notation in the record is incorrect because, in his 
opinion, the onset of DM was not fully established by the 
medical evidence of record and is presumed to have occurred 
upon exposure to Agent Orange.  

The Board points out that the veteran's contentions regarding 
the onset of type II DM, and the basis upon which service-
connection was established for type II DM, is not outcome 
determinative in his claim for secondary service connection 
for hypertension.  The determinative issue is whether the 
medical record contains a competent medical opinion linking 
the nonservice-connected hypertension to the service-
connected type II DM.  

During the May 2005 VA examination, the examiner noted that 
the veteran suffered from essential hypertension for a long 
duration; however, the examiner did not state that the 
nonservice-connected hypertension was proximately due to or 
aggravated by the service-connected type II DM.  

Based on the foregoing medical evidence discussed in detail 
above, the Board determines that the medical record does not 
contain medical evidence tending to show that the non-service 
connected disabilities of CAD and hypertension were 
proximately due to or aggravated by the service-connected 
type II DM.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from CAD and 
hypertension, as a result of the service-connected type II 
DM.  However, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include an 
opinion as to the medical cause of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the claims of entitlement to 
secondary service connection for CAD and hypertension must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence does not 
support the claims, that doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  




ORDER

Entitlement to service connection for CAD, claimed as 
secondary to the service-connected type II DM is denied.  

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected type II DM is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


